DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 was filed after the mailing date of the application on 09/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a The specification does not further elaborate on the statement “taking a scan line having a maximum distance from data transmission ends of the data lines as a target scan line” and the figures does not clearly simplify the illustrations for the examiner to identify the direction from which data transmission ends is considered to have the scan line with the maximum distance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 16, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims does not elaborate on the statement “taking a scan line having a maximum distance from data transmission ends of the data lines as a target scan line” and the figures does not clearly simplify the illustrations for the examiner to identify what is considered to be the scan line with the maximum distance from a data transmission ends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 7-8, 10-16, and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by QI et al (Us Pub. 20170004785).
Regarding Claim 1, QI discloses:
A pixel charging method, wherein the pixel charging method, (refer to fig. 2 and paragraph 45. Describes a process of charging the respective rows of storage capacitors in this liquid crystal displaying method) comprises: 
Acquiring a preset charging duration and a current time point when detecting that a first gate integrated circuit on a thin film transistor substrate is turned on, (refer to fig. 5, 9 and paragraphs 53-59, 75-79. Describes the timing controller sends N scan driver output enable signals corresponding to the frame of picture sequentially to the gate driver so that the gate driver controls periods of time for which the respective rows of TFTs on the liquid crystal panel are pre-turned on for N times, according to the N scan driver output enable signals. Para. 75-79, describes: if M is 4, then the Tcon can start a counter, after sending the first STV signal to the gate driver, to start counting the number of sent CPV signals, and can send the second STV signal to the gate driver after the counter counts up to 4) wherein the thin film transistor substrate is provided with a plurality of horizontally arranged scan lines and a plurality of vertically arranged data lines, (refer to fig. 1 and paragraph 35. Describes the source driver is connected with sources of respective columns of TFTs, and the gate driver is connected with gates of the respective rows of TFTs) taking a scan line having a maximum distance from data transmission ends of the data lines as a target scan line, (refer to fig. 4, 9 and paragraph 77. Describes if M is 4, then the Tcon can start a counter, after sending the first STV signal to the gate driver, to start counting the number of sent CPV signals, and can send the second STV signal to the gate driver after the counter counts up to 4) taking a gate integrated circuit controlling the target scan line to be turned on as the first gate integrated circuit, (refer to fig. 3-4 and paragraphs 40, 44. Describes the timing controller sends an (N+1)-th STV signal corresponding to the frame of picture to the gate driver before the end of the first time pre-turning-on of the M-th row of TFTs on the liquid crystal panel, where N and M represent positive integers more than or equal to 1, and less than the total number of rows on the liquid crystal panel. Para. 44, describes: upon arrival of a CPV signal at a first high level, the gate driver output a signal G1 at a high level to the first row of TFTs on the liquid crystal panel to control the first row of TFTs to be turned on); 
Determining an actual charging period of scan lines corresponding to each target gate integrated circuit excluding the first gate integrated circuit on the thin film transistor substrate based on the preset charging duration and the current time point,  (refer to fig. 4, 9 and paragraph 59. Describes the source driver pre-charge the respective rows of storage capacitors during the respective rows of TFTs are pre-turned on, where the timing controller sends the (N+1)-th STV signal of the frame of picture to the gate driver before the first time pre-turning-on of the M-th row of TFTs is completed, and the gate driver control the respective rows of TFTs on the liquid crystal panel sequentially according to the (N+1)-th STV signal to be turned on the (N+1)-th time, so that the source driver finally charges the respective rows of storage capacitors according to the data signals corresponding to the frame of picture); 
Determining a precharging period of the scan line corresponding to each of the target gate integrated circuits, (refer to fig. 3 and paragraph 39. Describes a timing controller sends N Start Vertical (STV) signals corresponding to a frame of picture sequentially to a gate driver so that the gate driver controls respective rows of Thin Film Transistors (TFTs) on a liquid crystal panel sequentially according to the N STV signals to be pre-turned on for N times, and the source driver pre-charges respective rows of storage capacitors during the respective rows of TFTs are pre-turned on); and 
Controlling thin film transistor switches corresponding to the scan lines for each of the target gate integrated circuits to be turned on during the precharging period and the actual charging period, to charge pixels corresponding to the scan lines, (refer to fig. 4, 9 and paragraph 43. Describes the source driver pre-charges the respective rows of storage capacitors while the respective rows of TFTs are pre-turned on for the first N times, and the source driver finally charges the respective rows of storage capacitors while the respective rows of TFTs are turned on for the (N+1)-th time, so that the frame of picture is displayed) wherein a voltage polarity of each pixel electrode refer to fig. 7-8 and paragraph 71. Describes in the column polarity inversion scheme, the polarities are changed similarly to the row polarity inversion scheme and in the row polarity inversion scheme the M-th row on the liquid crystal panel can be any one even-numbered row on the liquid crystal panel, so that the storage capacitors of the rows of TFTs, which are turned on at the same time, have the same charge polarities).
Regarding Claim 16, QI discloses:
A display panel, wherein the display panel comprises at least one processor, and a memory device, (refer to fig. 13 and paragraph 111. Describes the liquid crystal display device 130 includes a processor 131, a memory 132)
Wherein, the memory device stores instructions executable by the at least one processor, the at least one processor executing the instructions to perform the following operations, (refer to fig. 13 and paragraph 116. Describes the processor 131 is further configured to execute the program codes stored in the memory 132): 
Acquiring a preset charging duration and a current time point when detecting that a first gate integrated circuit on a thin film transistor substrate is turned on, (refer to fig. 5, 9 and paragraphs 53-59, 75-79. Describes the timing controller sends N scan driver output enable signals corresponding to the frame of picture sequentially to the gate driver so that the gate driver controls periods of time for which the respective rows of TFTs on the liquid crystal panel are pre-turned on for N times, according to the N scan driver output enable signals. Para. 75-79, describes: if M is 4, then the Tcon can start a counter, after sending the first STV signal to the gate driver, to start counting the number of sent CPV signals, and can send the second STV signal to the gate driver after the counter counts up to 4) wherein the thin film transistor substrate is provided with a plurality of horizontally arranged scan lines and a plurality of vertically arranged data lines, (refer to fig. 1 and paragraph 35. Describes the source driver is connected with sources of respective columns of TFTs, and the gate driver is connected with gates of the respective rows of TFTs) taking a scan line having a maximum distance from data transmission ends of the data lines as a target scan line, (refer to fig. 4, 9 and paragraph 77. Describes if M is 4, then the Tcon can start a counter, after sending the first STV signal to the gate driver, to start counting the number of sent CPV signals, and can send the second STV signal to the gate driver after the counter counts up to 4) taking a gate integrated circuit controlling the target scan line to be turned on as the first gate integrated circuit, (refer to fig. 3-4 and paragraphs 40, 44. Describes the timing controller sends an (N+1)-th STV signal corresponding to the frame of picture to the gate driver before the end of the first time pre-turning-on of the M-th row of TFTs on the liquid crystal panel, where N and M represent positive integers more than or equal to 1, and less than the total number of rows on the liquid crystal panel. Para. 44, describes: upon arrival of a CPV signal at a first high level, the gate driver output a signal G1 at a high level to the first row of TFTs on the liquid crystal panel to control the first row of TFTs to be turned on); 
Determining an actual charging period of the scan lines corresponding to the first gate integrated circuit based on the current time point and the preset charging duration, (refer to fig. 4, 9 and paragraph 59. Describes the source driver pre-charge the respective rows of storage capacitors during the respective rows of TFTs are pre-turned on, where the timing controller sends the (N+1)-th STV signal of the frame of picture to the gate driver before the first time pre-turning-on of the M-th row of TFTs is completed, and the gate driver control the respective rows of TFTs on the liquid crystal panel sequentially according to the (N+1)-th STV signal to be turned on the (N+1)-th time, so that the source driver finally charges the respective rows of storage capacitors according to the data signals corresponding to the frame of picture); 
Determining the actual charging period of the scan lines corresponding to each of the target gate integrated circuits based on the actual charging period of the scan line corresponding to the first gate integrated circuit, wherein actual charging periods of the scan lines corresponding to each of the integrated circuits on the thin film transistor substrate are sequential, (refer to fig. 4, 9 and paragraph 59. Describes the source driver pre-charge the respective rows of storage capacitors during the respective rows of TFTs are pre-turned on, where the timing controller sends the (N+1)-th STV signal of the frame of picture to the gate driver before the first time pre-turning-on of the M-th row of TFTs is completed, and the gate driver control the respective rows of TFTs on the liquid crystal panel sequentially according to the (N+1)-th STV signal to be turned on the (N+1)-th time, so that the source driver finally charges the respective rows of storage capacitors according to the data signals corresponding to the frame of picture): 
Determining a precharging period of the scan line corresponding to each of the target gate integrated circuits, (refer to fig. 3 and paragraph 39. Describes a timing controller sends N Start Vertical (STV) signals corresponding to a frame of picture sequentially to a gate driver so that the gate driver controls respective rows of Thin Film Transistors (TFTs) on a liquid crystal panel sequentially according to the N STV signals to be pre-turned on for N times, and the source driver pre-charges respective rows of storage capacitors during the respective rows of TFTs are pre-turned on); and 
Controlling thin film transistor switches corresponding to the scan lines for each of the target gate integrated circuits to be turned on during the precharging period and the actual charging period, to charge pixels corresponding to the scan lines, (refer to fig. 4, 9 and paragraph 43. Describes the source driver pre-charges the respective rows of storage capacitors while the respective rows of TFTs are pre-turned on for the first N times, and the source driver finally charges the respective rows of storage capacitors while the respective rows of TFTs are turned on for the (N+1)-th time, so that the frame of picture is displayed) wherein a voltage polarity of each pixel electrode corresponding to the data line on the thin film transistor substrate is the same, refer to fig. 7-8 and paragraph 71. Describes in the column polarity inversion scheme, the polarities are changed similarly to the row polarity inversion scheme and in the row polarity inversion scheme the M-th row on the liquid crystal panel can be any one even-numbered row on the liquid crystal panel, so that the storage capacitors of the rows of TFTs, which are turned on at the same time, have the same charge polarities).
Regarding Claim 20, QI discloses:
A computer readable storage medium, wherein the computer readable storage medium stores instructions executable by at least one processor, the at least one processor executing the instructions to perform the following operations, (refer to fig. 13 and paragraph 127. Describes where the program can be stored in a computer readable storage medium, and the program can perform one or a combination of the steps in the method embodiments upon being executed; and the storage medium includes an ROM, an RAM, a magnetic disc, an optical disk, or any other medium which can store program codes): 
Acquiring a preset charging duration and a current time point when detecting that a first gate integrated circuit on a thin film transistor substrate is turned on, (refer to fig. 5, 9 and paragraphs 53-59, 75-79. Describes the timing controller sends N scan driver output enable signals corresponding to the frame of picture sequentially to the gate driver so that the gate driver controls periods of time for which the respective rows of TFTs on the liquid crystal panel are pre-turned on for N times, according to the N scan driver output enable signals. Para. 75-79, describes: if M is 4, then the Tcon can start a counter, after sending the first STV signal to the gate driver, to start counting the number of sent CPV signals, and can send the second STV signal to the gate driver after the counter counts up to 4) wherein the thin film transistor substrate is provided with a plurality of horizontally arranged scan lines and a plurality of vertically arranged data lines, (refer to fig. 1 and paragraph 35. Describes the source driver is connected with sources of respective columns of TFTs, and the gate driver is connected with gates of the respective rows of TFTs) taking a scan line having a maximum distance from data transmission ends of the data lines as a target scan line, (refer to fig. 4, 9 and paragraph 77. Describes if M is 4, then the Tcon can start a counter, after sending the first STV signal to the gate driver, to start counting the number of sent CPV signals, and can send the second STV signal to the gate driver after the counter counts up to 4) taking a gate integrated circuit controlling the target scan line to be turned on as the first gate integrated circuit, (refer to fig. 3-4 and paragraphs 40, 44. Describes the timing controller sends an (N+1)-th STV signal corresponding to the frame of picture to the gate driver before the end of the first time pre-turning-on of the M-th row of TFTs on the liquid crystal panel, where N and M represent positive integers more than or equal to 1, and less than the total number of rows on the liquid crystal panel. Para. 44, describes: upon arrival of a CPV signal at a first high level, the gate driver output a signal G1 at a high level to the first row of TFTs on the liquid crystal panel to control the first row of TFTs to be turned on
Determining an actual charging period of scan lines corresponding to each target gate integrated circuit excluding the first gate integrated circuit on the thin film transistor substrate based on the preset charging duration and the current time point, (refer to fig. 4, 9 and paragraph 59. Describes the source driver pre-charge the respective rows of storage capacitors during the respective rows of TFTs are pre-turned on, where the timing controller sends the (N+1)-th STV signal of the frame of picture to the gate driver before the first time pre-turning-on of the M-th row of TFTs is completed, and the gate driver control the respective rows of TFTs on the liquid crystal panel sequentially according to the (N+1)-th STV signal to be turned on the (N+1)-th time, so that the source driver finally charges the respective rows of storage capacitors according to the data signals corresponding to the frame of picture); 
Determining a precharging period of the scan line corresponding to each of the target gate integrated circuits, (refer to fig. 3 and paragraph 39. Describes a timing controller sends N Start Vertical (STV) signals corresponding to a frame of picture sequentially to a gate driver so that the gate driver controls respective rows of Thin Film Transistors (TFTs) on a liquid crystal panel sequentially according to the N STV signals to be pre-turned on for N times, and the source driver pre-charges respective rows of storage capacitors during the respective rows of TFTs are pre-turned on); and 
Controlling thin film transistor switches corresponding to the scan lines for each of the target gate integrated circuits to be turned on during the precharging refer to fig. 4, 9 and paragraph 43. Describes the source driver pre-charges the respective rows of storage capacitors while the respective rows of TFTs are pre-turned on for the first N times, and the source driver finally charges the respective rows of storage capacitors while the respective rows of TFTs are turned on for the (N+1)-th time, so that the frame of picture is displayed) wherein a voltage polarity of each pixel electrode corresponding to the data line on the thin film transistor substrate is the same, (refer to fig. 7-8 and paragraph 71. Describes in the column polarity inversion scheme, the polarities are changed similarly to the row polarity inversion scheme and in the row polarity inversion scheme the M-th row on the liquid crystal panel can be any one even-numbered row on the liquid crystal panel, so that the storage capacitors of the rows of TFTs, which are turned on at the same time, have the same charge polarities).
Regarding Claim 7, QI discloses:
Wherein each of the gate integrated circuits on the thin film transistor substrate controls a plurality of the scan lines, and the operation of determining the precharging period of the scan line corresponding to each of the target gate integrated circuits, (refer to fig. 3 and paragraph 39. Describes a timing controller sends N Start Vertical (STV) signals corresponding to a frame of picture sequentially to a gate driver so that the gate driver controls respective rows of Thin Film Transistors (TFTs) on a liquid crystal panel sequentially according to the N STV signals to be pre-turned on for N times, and the source driver pre-charges respective rows of storage capacitors during the respective rows of TFTs are pre-turned on) comprises: 
Determining a setting turning-on sequence number of each of the scan lines corresponding to the first gate integrated circuit and each of the target gate integrated circuits, (refer to fig. 4, 9 and paragraphs 44, 77. Describes upon arrival of a CPV signal at a first high level, the gate driver output a signal G1 at a high level to the first row of TFTs on the liquid crystal panel to control the first row of TFTs to be turned on. Para. 77, describes: if M is 4, then the Tcon can start a counter, after sending the first STV signal to the gate driver, to start counting the number of sent CPV signals, and can send the second STV signal to the gate driver after the counter counts up to 4); 
Sequentially taking each of the target gate integrated circuits as a current gate integrated circuit, and determining an actual charging period of each scan line corresponding to each gate integrated circuit that are turned on before the current gate integrated circuit, to be processed, (refer to fig. 4, 9 and paragraph 59. Describes the source driver pre-charge the respective rows of storage capacitors during the respective rows of TFTs are pre-turned on, where the timing controller sends the (N+1)-th STV signal of the frame of picture to the gate driver before the first time pre-turning-on of the M-th row of TFTs is completed, and the gate driver control the respective rows of TFTs on the liquid crystal panel sequentially according to the (N+1)-th STV signal to be turned on the (N+1)-th time, so that the source driver finally charges the respective rows of storage capacitors according to the data signals corresponding to the frame of picture); 
Taking each of the actual charging periods to be processed with the same setting turning-on sequence number as each of the precharging periods of the scan line with the same setting turn-on sequence number of the current gate integrated circuit, (refer to fig. 4, 9 and paragraph 59. Describes the source driver pre-charge the respective rows of storage capacitors during the respective rows of TFTs are pre-turned on, where the timing controller sends the (N+1)-th STV signal of the frame of picture to the gate driver before the first time pre-turning-on of the M-th row of TFTs is completed, and the gate driver control the respective rows of TFTs on the liquid crystal panel sequentially according to the (N+1)-th STV signal to be turned on the (N+1)-th time, so that the source driver finally charges the respective rows of storage capacitors according to the data signals corresponding to the frame of picture).
Regarding Claim 8, QI discloses:
Wherein precharging durations corresponding to the precharging periods of the plurality of scan lines controlled by the gate integrated circuit are the same, (refer to fig. 5 and paragraph 56. Describes particularly for each frame of picture, OE signals corresponding to different STV signals may or may not be identical in width, and during each STV signal, the OE signals corresponding to the respective rows of TFTs may or may not be identical in width
Regarding Claim 10, QI discloses:
Wherein determining the actual charging period of the scan line corresponding to each of the target gate integrated circuits excluding the first gate integrated circuit on the thin film transistor substrate, (refer to fig. 4, 9 and paragraph 43. Describes the source driver pre-charges the respective rows of storage capacitors while the respective rows of TFTs are pre-turned on for the first N times, and the source driver finally charges the respective rows of storage capacitors while the respective rows of TFTs are turned on for the (N+1)-th time, so that the frame of picture is displayed) comprises: 
Determining an actual charging period of the scan line corresponding to the first gate integrated circuit based on the current time point and the preset charging duration, (refer to fig. 4, 9 and paragraph 59. Describes the source driver pre-charge the respective rows of storage capacitors during the respective rows of TFTs are pre-turned on, where the timing controller sends the (N+1)-th STV signal of the frame of picture to the gate driver before the first time pre-turning-on of the M-th row of TFTs is completed, and the gate driver control the respective rows of TFTs on the liquid crystal panel sequentially according to the (N+1)-th STV signal to be turned on the (N+1)-th time, so that the source driver finally charges the respective rows of storage capacitors according to the data signals corresponding to the frame of picture); 
Determining the actual charging period of the scan line corresponding to each of the target gate integrated circuits based on the actual charging period of the scan refer to fig. 4 and paragraph 50. Describes the gate driver controls the respective rows of TFTs on the liquid crystal panel sequentially according to the (N+1)-th STV signal to be turned on for the (N+1)-th time, so that the source driver finally charges the respective rows of storage capacitors according to the data signals corresponding to the frame of picture).
Regarding Claim 11, QI discloses:
Wherein each of the gate integrated circuits on the thin film transistor substrate controls a plurality of the scan lines, and precharging durations of the plurality of scan lines controlled by the gate integrated circuit are the same, (refer to fig. 5 and paragraphs 55-56. Describes the timing controller sends an (N+1)-th scan driver output enable signal corresponding to the frame of picture to the gate driver so that the gate driver controls a period of time for which the respective rows of TFTs on the liquid crystal panel are turned on the (N+1)-th time. Para. 56, describes: particularly for each frame of picture, OE signals corresponding to different STV signals may or may not be identical in width, and during each STV signal, the OE signals corresponding to the respective rows of TFTs may or may not be identical in width).
Regarding Claim 12, QI discloses:
Wherein the precharging duration is a delay duration corresponding to the thin film transistor switch with a maximum delay, (refer to fig. 1, 5 and paragraph 44. Describes if the TFTs are turned on for a shorter period of time, then the source driver may charge the storage capacitors through the TFTs for a shorter period of time).
Regarding Claim 13, QI discloses:
Wherein turning on each of the gate integrated circuits on the thin film transistor substrate is carried out in sequence from an opposite end of a source integrated circuit to the source integrated circuit end, (refer to fig. 4 and paragraph 42. Describes the gate driver start to control the respective rows of TFTs on the liquid crystal panel to be turned on sequentially, upon reception of the STV signal, and the gate driver is driven by the (N+1) STV signals to control the respective rows of TFTs to be cyclically turned on the (N+1) times).
Regarding Claim 14, QI discloses:
Wherein the preset charging duration is a setting charging duration of the pixels in the display panel, (refer to fig. 5, 7 and paragraph 55. Describes the timing controller sends an (N+1)-th scan driver output enable signal corresponding to the frame of picture to the gate driver so that the gate driver controls a period of time for which the respective rows of TFTs on the liquid crystal panel are turned on the (N+1)-th time).
Regarding Claim 15, QI discloses:
Wherein the actual charging period is a setting charging period of the pixels in the display panel, (refer to fig. 4, 7 and paragraph 50. Describes the gate driver controls the respective rows of TFTs on the liquid crystal panel sequentially according to the (N+1)-th STV signal to be turned on for the (N+1)-th time, so that the source driver finally charges the respective rows of storage capacitors according to the data signals corresponding to the frame of picture).
Allowable Subject Matter
Claims 2-6, 9, and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/30/2021